Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 09/13/2022, in response to the rejection of claims 1-16 from the final office action, mailed on 07/08/2022, by amending claims 1-2, 6, 9-10; canceling claims 12, 17-20; and adding new claims 21-25, is acknowledged and will be addressed below.

Election/Restrictions
Claims 17-20 have been canceled without prejudice, there being no allowable generic or linking claim.

Claim Interpretation
(1) In regards to the “and at least one vacuum pump of the one or more vacuum pumps is configured to remove at least a portion of the material from at least a portion of the showerhead and at least a portion of the respective fluid delivery line disposed between the showerhead and the downstream side of the dedicated shut-off valve of the respective fluid delivery line when the dedicated shut-off valve is in the closed position and the dedicated by-pass valve is in the by-pass open position” of Claims 10 and 21,
The limitation “to remove at least a portion of the material from at least a portion of the showerhead and at least a portion of the respective fluid delivery line disposed between the showerhead and the downstream side of the dedicated shut-off valve of the respective fluid delivery line” is a mere operational result caused by use of the pump and valves, when the valves are positioned as claimed.

Consequently, when the pump and valves of a prior art meet the structural position, as claimed, the pump and valves of the prior are clearly capable of obtaining the operational result as claimed, by simply opening/closing the valves with the pump operation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgensen et al. (US 6309465, hereafter ‘465) in view of NGUYEN et al. (US 20140263275, hereafter ‘275) and optionally, Kim et al. (US 20010042799, hereafter ‘799).
Regarding to Claim 1, ‘465 teaches:
A reactor vessel 1 (Fig. 1, line 57 of col. 4, the claimed “A process chamber comprising: a chamber body”);
Reactor cover 2. In the illustrated embodiment the reactor vessel 1 and the cover 2 are water-cooled (lines 58-59 of col. 4, note to be water-cooled, water cooling channel is required in the wall, this is commonly known feature, for instance, see the cooling elements 36a of Fig. 1 of US 5997649, hereafter ‘649, the claimed “a lid plate having a plurality of cooling channels formed therein”);
The susceptor (wafer carrier) 3 (lines 64-65 of col. 4), and the susceptor (wafer carrier) is, only a large plain disk, which is mechanically rotated (lines 44-49 of col. 3, note susceptor rotation is commonly known feature, for instance, see also rotatable susceptor 28 of Fig. 1 of ‘649, the claimed “a rotatable pedestal, the rotatable pedestal”);
A fluid inlet unit 6 (lines 5-10 of col. 5), and for fluid inlets configured as shower heads (line 43 of col. 1, note edge wall is a broad term, thus top wall also can be interpreted as an edge wall, the claimed “and a showerhead comprising an edge wall, the edge wall having a perimeter”);
A thermal shield 8, which is also referred to as ceiling, is provided between the hollow disk 6 and the underside of the reactor cover 2 (lines 21-23 of col. 5), and a further embodiment providing for the introduction of local metal sheets serving as thermal shields and a multi-layer configuration of the shower head with materials presenting different coefficients of reflection and absorption (lines 31-35 of col. 3), and in addition to said thermal shield further thermal shields are provided between the upper side of said hollow body and said casing cover (claim 9, note first, additional thermal shields are provided, thus it makes multi layers, and second, metal is a thermally conductive material, and lastly, all material is considered a thermally conductive having different degree of thermal conduction, the claimed “and a shield surrounding the perimeter of the edge wall, the shield comprising a plurality of layers made of a thermally conductive material”).

‘465 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: the rotatable pedestal having a plurality of cooling channels formed therein.

‘275 is analogous art in the field of processing chamber (abstract). ‘275 teaches one or more cooling channels are formed through the substrate support body and the shaft ([0010], see also [0031]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling channels, in the susceptor (wafer carrier) 3, for the purpose of controlling temperature of substrate.

Alternatively, in case the applicants argue that the edge wall of the showerhead is a vertical edge side wall defining the vertical outermost edge side of the showerhead, thus ‘465 fails to teach the “a shield surrounding the perimeter of the edge wall”,

‘799 is analogous art in the field of showerhead apparatus (title). ‘799 teaches a showerhead 110, which is surrounded by a shield 104 ([0003], note Fig. 1a shows both the upper and side edge walls of the showerhead is surrounded by the shield having corresponding walls).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added side wall portion surround the perimeter of the showerhead edge wall, to the thermal shield 8 of ‘465, for the purpose of providing thermal shield effect on the edge wall of the showerhead, because the edge wall is also a part of body of the showerhead, thus heat distribution is occurred across the body of the showerhead.

Regarding to Claim 2,
‘465 teaches thermal shield, note all the surface has own reflectivity and the difference is a degree of the reflectivity, therefore, the surface of the thermal shield intrinsically teaches all the limitation “wherein an inner surface of the shield has a reflectivity of” of Claim 2, except the recited range “about 0.1 to about 0.2”.

However, emphasized again, all the surface has its own reflectivity and the degree of the reflectivity is determined by the property of the material forming the surface, therefore, the reflectivity is an adjustable parameter, in other words, it is a result effective variable to control the thermal shielding effect of the shield.
Consequently, even if ‘465 is silent about the range of the reflectivity as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the range as claimed, since it has been held that discovering an optimum or workable ranges of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 6,
Fig. 1 of ‘465 shows unlabeled portion surround the showerhead 6 and susceptor 5. Further, the unlabeled portion can be clearly interpreted as “coupled to the lid”, note the “couple” is a broader term. Still furthermore, the examiner considers connection to the lid is also easily obtained by rearrangement of connecting parts, thus the feature is obvious matter to an ordinary skill in the art, before the effective filling date of the claimed invention. MPEP clearly guides it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04 (the claimed “further comprising a shroud coupled to the lid plate, the shroud surrounding the showerhead and the rotatable pedestal”).

Regarding to Claim 7,
As discussed in the claim 2 rejection above, a surface of an object has an intrinsic reflection feature having own reflectivity, unless it is a black body, in other words, the reflection is merely different from a tiny degree to a large degree, depending on the material. Therefore, the unlabeled portion of ‘465 also has reflective surface having own reflectivity. This intrinsically teaches all the limitation “wherein the shroud includes a reflective surface that has a reflectivity of” of Claim 7, except the range “about 0.1 to about 0.2”, and the teaching of the reflective range was discussed in the claim 2 rejection above, thus it is rejected for substantially the same reason above.

Regarding to Claim 8,
‘465 teaches a fluid inlet unit 6 is disposed above the susceptor (wafer carrier) 3 which, in the embodiment illustrated here, has the shape of a hollow disk (lines 5-7 of col. 5, note Fig. 1 shows the hollow disk have a solid top plate and a bottom plate having plural holes, thus an hollow volume is defined therein (the claimed “wherein the showerhead comprises a perforated plate spaced apart from a top plate defining an interior volume therebetween”).

Regarding to Claim 9,
‘465 teaches the thermal shield 8 is made of a metal, see lines 21-23 of col. 5 and lines 31-35 of col. 3, but it is silent about the specific material, for instance, the aluminum or stainless as recited. However, the aluminum or stainless is commonly well-known material to make the thermal shield, for instance, see US 6183564, lines 44-46 of col. 9 teaching “The thermal shield 66, which may be made of aluminum, copper, Hastelloy, or stainless steel, for example”, therefore a person of ordinary skill in the art would have easily adopted the material as claimed, as the thermal shield 8 of ‘465, for its suitability with predictable result, see MPEP 2144.07 (the claimed “wherein the thermally conductive material is aluminum or stainless steel”);
As discussed in the claim 1 rejection above, the shield 8 of ‘465 is modified to shield top and side walls of the showerhead (the claimed “the shield comprises a top wall above the top plate and a side wall coupled to the top wall, and the side wall is disposed about the perimeter of the edge wall”).
 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘465 and ‘275 (and optionally with ‘799), as being applied to Claim 1 rejection above, further in view of Yudovsky et al. (US 20150376786, hereafter ‘786).
Regarding to Claim 3,
‘465 and ‘275 (and optionally with ‘799) do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the showerhead includes multiple segments.

‘786 is analogous art in the field of process chamber (abstract). ‘786 teaches the gas distribution assembly comprises a plurality of pie-shaped segments 102 which are radially disposed about a central axis 104 (Fig. 1, [0050]), and Each of these gases and vacuum can be directed independently to one or more of the pie-shaped segments ([0053]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the showerhead of ‘465, so to have plural segments, for the purpose of providing independent control capability on a desired region on the susceptor. Further, MPEP clearly guides making an integral structure separable (e.g. in a plurality of pieces) involves only routine skill in the art, see MPEP 2144.04.

Regarding to Claim 4,
As discussed in the claim 3 rejection above, the showerhead is separated into plural independently controllable segments.
Further, ‘465 and ‘799, together, teach side and top walls of the showerhead surrounded by a shield.
Therefore, before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary skill in the art to have surrounded side and top walls of each showerhead segment by a separate shield, for the purpose of providing thermal shielding effect for each segment, thus preventing any thermal interference between the independently controllable segments (this reads into the claimed “wherein the shield includes multiple shield structures that each surround a respective perimeter of a respective edge wall of a respective segment, and each segment is thermally separated by at least one shield structure”).

Regarding to Claim 5,
‘799 teaches an “active” pie-shaped segment 102 is one in which wafer processing can be accomplished, and A “dummy” segment is one in which there is no processing performed, and Each of the pie-shaped segments, independently, can be an active segment or a dummy segment ([0052], note the “dummy” does not have gas flow, therefore, the active segment and the dummy segment are fluidly separated, further note the independently controllable segments include fluid separation from each other, the claimed “wherein each segment is fluidly separated”).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘465 in view of ‘275 and Shinriki al. (US 6126753, hereafter ‘753).
Regarding to Claim 10, ‘465 teaches:
A reactor vessel 1 (Fig. 1, line 57 of col. 4, the claimed “A system for processing a substrate, the system comprising: a chamber body”);
Reactor cover 2. In the illustrated embodiment the reactor vessel 1 and the cover 2 are water-cooled (lines 58-59 of col. 4, note to be water-cooled, water cooling channel is required in the wall, this is commonly known feature, for instance, see the cooling elements 36a of Fig. 1 of US 5997649, hereafter ‘649, the claimed “a lid plate having a plurality of cooling channels formed therein”);
The susceptor (wafer carrier) 3 (lines 64-65 of col. 4), and the susceptor (wafer carrier) is, only a large plain disk, which is mechanically rotated (lines 44-49 of col. 3, note susceptor rotation is commonly known feature, for instance, see also rotatable susceptor 28 of Fig. 1 of ‘649, the claimed “a rotatable pedestal, the rotatable pedestal”);
A fluid inlet unit 6 is disposed above the susceptor (wafer carrier) 3 which, in the embodiment illustrated here, has the shape of a hollow disk (lines 5-7 of col. 5, the claimed “a showerhead disposed above the rotatable pedestal”);
Fig. 1 shows gas lines 71 and 73 (the claimed “a plurality of fluid delivery lines coupled to a showerhead”);
A gas outlet 21 is provided in a manner known per se (line 62 of col. 4, note it is well-known the gas outlet is connected to a pump, see an exhaust port that includes various pumping components, [0032] of ‘493, the claimed “and one or more vacuum pumps coupled to the chamber body”).

‘465 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: (10A) the rotatable pedestal having a plurality of cooling channels formed therein,
(10B) and one or more vacuum pumps coupled to the chamber body and each of the plurality of fluid delivery lines, wherein each of the fluid delivery lines comprises: a dedicated shut-off valve configured to flow a material to the showerhead, the dedicated shut-off valve operable in an open position and a closed position, a dedicated by-pass valve positioned between the dedicated shut-off valve and the one or more vacuum pumps, the dedicated by-pass valve operable in a by-pass open position and a by-pass closed position, wherein: the dedicated by-pass valve of each of the fluid delivery lines is positioned between the showerhead and the one or more vacuum pumps and between the one or more vacuum pumps and a downstream side of the dedicated shut-off valve of the respective fluid delivery line, and at least one vacuum pump of the one or more vacuum pumps is configured to remove at least a portion of the material from at least a portion of the showerhead and at least a portion of the respective fluid delivery line disposed between the showerhead and the downstream side of the dedicated shut-off valve of the respective fluid delivery line when the dedicated shut-off valve is in the closed position and the dedicated by-pass valve is in the by-pass open position.

In regards to the limitation of 10A:
The limitation is the same as 1A of Claim 1. The teaching of ‘275 for the limitation 1A was discussed in the claim 1 rejection above, thus, the limitation of 10A is rejected for substantially the same reason as claim 1 rejection above.

In regards to the limitation of 10B:
‘753 is analogous art in the field of processing apparatus (title). ‘753 teaches the passages 38 and 46 for the raw material gases are connected to bypass passages 60 and 62, respectively, which communicate with an exhaust passage 14, so that unnecessary gases are exhausted without passing through the process chamber 2. The passages 38, 46, 60, and 62 are provided with switching valves 64 to open and close the passages, if necessary (Fig. 1, lines 10-16 of col. 8, note the “by-pass” means by-passing the gas flow from the main gas line to the by-pass gas line by respectively open/closing the corresponding valve on the gas lines, thus each of the switching valves 64 on the bypass passages 60, 62 is a dedicated by-pass valve, and each of the switching valve 64 on the passages 34, 36, 42 is a dedicated shut-off valve to flow each material from each tank 16, 18, 20, and in the figure, the dedicated by-pass valve is positioned between the showerhead and the pump and between the pump and a downstream side of the dedicated shut-off valve. Further based on the position configuration of the valves of ‘753, when the valves 64 on the passages 34, 36, 42 are closed and the valves 64 on the passages 38, 46, 60, 62 are open, at least a portion of the material left in the passages 38, 46 can be removed by the pump, by blocking material supply from tanks 16, 18, 20 to the passages 38, 46). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the gas lines of ‘465, to be branched into a main gas line having a shut-off valve to flow a material to the showerhead and a by-pass gas line having a by-pass gas valve coupled to vacuum pump, for the purpose of removing unnecessary gases without passing through the process chamber, thus reducing a chance of the contamination by flowing the unnecessary gases. When the valves are positioned, the operation of the valves and pump are clearly capable of removing at least a portion of the material from at least a portion of the showerhead and at least a portion of the respective fluid delivery line disposed between the showerhead and the downstream side of the dedicated shut-off valve of the respective fluid delivery line when the dedicated shut-off valve is in the closed position and the dedicated by-pass valve is in the by-pass open position, see also the claim interpretation above.

The applicant may continuously argue that the vaporizers 24, 48 of ‘753 does not have a dedicated shut-off valve, thus, it is different from the application.

In response to the argument, the examiner maintains finding a proper location of the valve does not require a higher skill beyond an ordinary skill. For instance, as each tank 16, 18, 20 has a dedicated shut off valve, the vaporizer 24, 48 also can have a dedicated shut off valve, because the vaporizer is also a gas source or gas tank. Simply adding addition valve 64 or rearranging one of the valves 64 to be adjacent the vaporizers 24, 48 would have made the valve as the dedicated shut off valve for each vaporizer, for the purpose of accurately controlling amount of the material supplied from the vaporizers. When the vaporizer has dedicated shut-off valve, it clearly reads into the positional requirement, as claimed.

Regarding to Claim 11,
‘465 teaches Lines 71 and 73 open into the interior space of the hollow disk 6, through which the gases and particularly CVD gases flow from a gas supply unit-which is not illustrated here but is known per se in all respects and which includes a means for moderate pre-heating if necessary-into the interior space of the hollow disk 6 (lines 13-18 of col. 5), and there are now materials for which it is expedient if the gases are introduced into the reactor in a slightly heated state. This can be achieved with the provision that the gases are pre-heated or that the inlet is heated (lines 38-41 of col. 1, the claimed “wherein each of the fluid delivery lines is heated”).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘465, ‘275 and ‘753, as being applied to Claim 10 rejection above, further in view of ‘799.
Regarding to Claims 13-14,
The teaching of a shield surrounding a perimeter of an edge wall of the showerhead and having plural layers was discussed in the claim 1 alternative rejection above, thus Claims 13-14 are rejected for substantially the same reason as claim 1 rejection above (the claimed “further comprising a shield surrounding a perimeter of an edge wall of the showerhead” of Claim 13, and “wherein the shield includes a plurality of layers” of Claim 14).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘465, ‘275 and ‘753, as being applied to Claim 10 rejection above, further in view of ‘786.
Regarding to Claim 15,
The teaching of the showerhead having plural fluidly isolated segments was discussed in the claims 3 and 5 rejection above, thus, Claim 15 is rejected for substantially the same reason as claims 3 and 5 rejection above (the claimed “wherein the showerhead comprises a plurality of fluidly isolated segments”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘465, ‘275, ‘753 and ‘786, as being applied to Claim 15 rejection above, further in view of ‘799.
Regarding to Claim 16,
The teaching of each segment surrounded by separate shield was discussed in the claims 4 rejection above, thus, Claim 16 is rejected for substantially the same reason as claim 4 rejection above (the claimed “further comprising a shield surrounding a perimeter of an edge wall of each of the fluidly isolated segments of the showerhead”).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘465 in view of ‘275, ‘786, 799, and ‘753.
Regarding to Claim 21, ‘465 teaches:
A reactor vessel 1 (Fig. 1, line 57 of col. 4, the claimed “A system for processing a substrate, the system comprising: a process chamber comprising: a chamber body”);
Reactor cover 2. In the illustrated embodiment the reactor vessel 1 and the cover 2 are water-cooled (lines 58-59 of col. 4, note to be water-cooled, water cooling channel is required in the wall, this is commonly known feature, for instance, see the cooling elements 36a of Fig. 1 of US 5997649, hereafter ‘649, the claimed “a lid plate having a plurality of cooling channels formed therein”);
The susceptor (wafer carrier) 3 (lines 64-65 of col. 4), and the susceptor (wafer carrier) is, only a large plain disk, which is mechanically rotated (lines 44-49 of col. 3, note susceptor rotation is commonly known feature, for instance, see also rotatable susceptor 28 of Fig. 1 of ‘649, the claimed “a rotatable pedestal, the rotatable pedestal”);
A fluid inlet unit 6 is disposed above the susceptor (wafer carrier) 3 which, in the embodiment illustrated here, has the shape of a hollow disk (lines 5-7 of col. 5, the claimed “and a showerhead disposed above the rotatable pedestal, the showerhead”);
Fig. 1 shows gas lines 71 and 73 (the claimed “a plurality of fluid delivery lines coupled to a showerhead”);
A gas outlet 21 is provided in a manner known per se (line 62 of col. 4, note it is well-known the gas outlet is connected to a pump, see an exhaust port that includes various pumping components, [0032] of ‘493, the claimed “and one or more vacuum pumps coupled to the chamber body”).

‘465 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 21: (21A) the rotatable pedestal having a plurality of cooling channels formed therein,
(21B) the showerhead comprising a plurality of segments, each of the plurality of segments comprising an edge wall having a perimeter, and a plurality of shield structures, each of the plurality of shield structures made of a thermally conductive material that includes aluminum or stainless steel, and each of the plurality of shield structures comprising: a top wall above a respective segment of the plurality of segments, and a side wall coupled to the top wall, the side wall surrounding a respective perimeter of the respective edge wall of a respective segment of the plurality of segments, wherein the side wall is disposed at least partially between the respective segment and adjacent segments of the plurality of segments,
(21C) and one or more vacuum pumps coupled to the chamber body and each of the plurality of fluid delivery lines, wherein each of the fluid delivery lines comprises: a dedicated shut-off valve configured to flow a material to the showerhead, the dedicated shut-off valve operable in an open position and a closed position, a dedicated by-pass valve positioned between the dedicated shut-off valve and the one or more vacuum pumps, the dedicated by-pass valve operable in a by-pass open position and a by-pass closed position, wherein: the dedicated by-pass valve of each of the fluid delivery lines is positioned between the showerhead and the one or more vacuum pumps and between the one or more vacuum pumps and a downstream side of the dedicated shut-off valve of the respective fluid delivery line, and at least one vacuum pump of the one or more vacuum pumps is configured to remove at least a portion of the material from at least a portion of the showerhead and at least a portion of the respective fluid delivery line disposed between the showerhead and the downstream side of the dedicated shut-off valve of the respective fluid delivery line when the dedicated shut-off valve is in the closed position and the dedicated by-pass valve is in the by-pass open position.

In regards to the limitation of 21A:
The limitation is the same as 1A of Claim 1. The teaching of ‘275 for the limitation 1A was discussed in the claim 1 rejection above, thus, the limitation of 21A is rejected for substantially the same reason as claim 1 rejection above.

In regards to the limitation of 21B:
The limitation is the same as the combination of Claims 1, 3-4, 9, further the “wherein the side wall is disposed at least partially between the respective segment and adjacent segments of the plurality of segments” of 21B is satisfied when the claims 1, 3-4, 9 are taught. The teaching of ‘786 and ‘799 for the claims 1, 3-4, 9 was discussed in the claims 1, 3-4, 9 rejection above, thus, the limitation of 21B is rejected for substantially the same reason as claim 1, 3-4, 9 rejection above.

In regards to the limitation of 21C:
The limitation is the same as 10B of Claim 10. The teaching of ’753 for the limitation 10B was discussed in the claim 10 rejection above, thus, the limitation of 21C is rejected for substantially the same reason as claim 10 rejection above.

Regarding to Claim 22,
‘786 teaches The gas manifold 108 shown is connected to the individual pie-shaped segments 102 by a conduits 110 ([0053], the claimed “wherein each of the fluid delivery lines is coupled to one of the plurality of segments of the showerhead”);
Fig. 1 of ‘786 shows a gap between the segments (the claimed “one or more gaps are disposed between the plurality of segments”);
As discussed in the claim 4 rejection above, each segment is surrounded by the shield, therefore, side wall of the shield would have obviously disposed in the gap between the segments (the claimed “and the side walls of at least two shield structures are disposed in each of the one or more gaps to separate the plurality of segments”).

Regarding to Claim 23,
‘465 teaches A plurality of holes (schematically indicated in the FIGURE) is provided in the underside 6' of the unit 6 (lines 7-8 of col. 5), and Lines 71 and 73 open into the interior space of the hollow disk 6 (lines 13-14 of col. 5, not an inlet for each line is formed on the top wall of the disk 6 in an outward direction), and as discussed in the claim 3 rejection above, the unit 6 is modified to have plural segments having gas conduit, thus each segment of the unit 6 of ‘465 has a bottom wall having holes and top wall having inlet (the claimed “wherein each of the plurality of segments comprises: a first wall; a plurality of openings formed in the first wall; a second wall opposing the first wall; and an inlet formed in the second wall, wherein the inlet is disposed outwardly of the plurality of openings”).

Regarding to Claim 24,
The limitation is the same as the combination of Claims 2 and 6-7, thus, the claim 24 is rejected for substantially the same reason as claims 2, 6-7 rejection above.

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘465, ‘275, ‘786, 799 and ‘753, as being applied to Claim 21 rejection above, further in view of White et al. (US20120006493, hereafter ‘493).
Regarding to Claim 25,
‘465, ‘275, ‘786, 799 and ‘753 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 25: wherein the lid plate comprises a plurality of mounts extending relative to a bottom surface of the lid plate, each of the plurality of segments comprises one or more mounts extending relative to the edge wall, and the mounts of the plurality of segments mating with the plurality of mounts of the lid plate to couple showerhead to the lid plate.

‘493 is analogous art in the field of process chamber (abstract). ‘493 teaches the diffuser plate 258 is supported from the hanger plate 260 of the lid assembly 210 through a flexible suspension 257 (Fig. 1, [0035], note the extended portion 257 from the diffuser plate is a mount for showerhead and the hanger 260 is a mount for the lid, they are mated each other).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have mounted the plural segments of the modified showerhead of ‘465 to the lid of ‘465, by use of plural mounting members for each segment, for the purpose of mounting the showerhead to the lid.

Response to Arguments
Applicants’ arguments filed on 09/13/2022 have been fully considered but they are not persuasive.

In regards to the rejection of Claim 10, the applicants argue that the valve of ‘753 is upstream side, thus it does not teach the position of claim 10, see page 11.
This argument is found unpersuasive.
The examiner maintains ‘753 clearly teaches the feature, as discussed in the claim rejection above.

In regards to the rejection of Claim 1, the applicants argue that ‘465 does not teach “thermally conductive”, see the 1st-2nd paragraphs of page 12.
This argument is found unpersuasive.
The examiner maintains the same response discussed in the interview for AFCP2.0. 

In regards to the rejection of Claim 1, the applicants argue that a person of ordinary skill would not have reason to modify the thermal shield 8 to add side walls, considering the above and the dimensions of the "unlabeled portion" shown in Figure 1 (see Page 6 of Final Office Action). This is exacerbated by the Examiner's allegations (which Applicant traverses) that "rearrangement of connecting parts" can occur for the "unlabeled portion" to be "connect[ed] to the lid." See Final Office Action at Page 6. Moreover, such a modification could affect the temperature of the "fluid outlet" and/or the "reactor cover" such that the temperature of the "fluid outlet" is not "between the temperature of the susceptor and the reactor cover”, see the last paragraphs of page 12.
This argument is found unpersuasive.
The examiner maintains "rearrangement of connecting parts" can occur for the "unlabeled portion" NOT to be "connect[ed] to the lid.", because a person of ordinary skill in the art would have appropriately considered dimension change. Further, the examiner maintains temperature is NOT affected by the modification, because the examiner did not find any factual support from the cited references, such a modification affects the temperature of the "fluid outlet" and/or the "reactor cover" such that the temperature of the "fluid outlet" is not "between the temperature of the susceptor and the reactor cover.".
Emphasized again, a person of ordinary skill in the art would have appropriately considered effect of the dimension change, toward a direction of improving the process result, not worsening the process result. If the applicants believe it occurs worsening the process result, the applicants must provide factual support for the effect by the modification. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

In regards to the rejection of Claims 3-5 and 15-16, the applicants argue that it would not have been obvious to modify the cited "fluid inlet unit 6"" of Jurgensen to have "plural segments" because doing so could cause what Jurgensen refers to a "disadvantage [of] the unevenness in terms of temperature in the shower head." Jurgensen at Column 1, Lines 5-54. Doing so could also undermine the temperature gradients discussed in Jurgensen, such as the alleged "positive temperature gradient [that] will occur between the upper side and the underside of the hollow body [6].", and the examiner fails to explain how such a substantial reconstruction of Jurgensen could resolve such issues, see the pages 13-14.
This argument is found unpersuasive.
The examiner maintains doing so could NOT cause a "disadvantage of the unevenness in terms of temperature in the shower head” because a person of ordinary skill in the art would have appropriately considered effect of the modification, toward a direction of improving the process result, not worsening the process result, and further, the applicant fails to provide any factual support for the disadvantage caused by the modification.

In regards to the rejection of Claims 2 and 7, the applicants argue that the Final Office Action does not show that a reflectivity value of a shield nor a shroud is established as a result-effective variable in the cited references, see the page 14.
This argument is found unpersuasive.
The examiner maintains the examiner clearly provides the reason why they are result-effective parameter, as discussed in the rejection above. Reflectivity determines degree of the reflection effect of the surface, therefore, changing the reflectivity on a surface clearly controls thermal shielding effect of the thermal shield from a lower degree to a higher degree, this means the reflectivity is a result effective adjustable parameter to control the reflection of the thermal shield. The applicants fail to prove the reflectivity is not the result-effective variable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718